@ffice of tfie Rlttornep @eneral
                                     Bate    of ‘Qexarr
DAN MORALES
 A~oENEnAL                             Match 13,1998



  TheHonorableJames M. Kuboviak               Opiion No. DM-470
  BrazosCounlyAttomey
  3OOEast26fhstreef suite325                  Rez Whefher the tax collector of a county that
  Bryan, Tacas 77803                          contractsmdcr se&ion6.24(b) of the Tax Codeto
                                              have its taxes cokcted by another entity must
                                              regista with the Board of Tax Rofbssional
                                              Bxaminas (RQ-971)




         YoUrillqUby-        tbeqxmsiiiliticsofacountytax assessorsollecXorinacountythat
  ~~tostction6~ofthcTaxcodetohaveitstaxcsassessedandco~ectedby~~a
  entity. YoufirstasIcwhe&eramcc&iugtax          assesor-coIl&or must approve contracts for
  ~orco~ectingtaxcs’alrcadyineffcctatthetimeheorshctaktsoffi~

         The asscsor+Aector fix a counly,detamkd as pxovidedby article VILl,sections 14,16,
   and 16aoftheTexas Constitution,z“sball
                                        assessaudcokcttaxes onproperlyinthe county for tbe
  c~tmty.~ Section 624%) of the Tax Code providesas follows:

            ctlhe-- * ‘onascourtwiththeappnwalofthewunQ assessorcollector
            may con&act as provided by the InterlocaKCwpemtionAct4 with the
            govemingbody ofanother taxing unit in the county or witb the board of
The HonmableJames. M Kuboviak - Pagq 2 (-70)




             dkctorsoftheappr&ildishictfixtheothcrunitorthediskicttopaf6rm
             duties relafhg to the assessmentor collectionof taxes for the county. If a
             cou$yconhctstohaveitstaxesassesedaudcollectcdbyanothextaxing
             uuitorbytheap@saldi&ict,ihecontr&sball~the~unitorthe
             districttoasscssandcoUect~taxesthecouatyisrsquiredtoassessand
             collects

        lbisprovishauthohsacor&acttoobtainas&taweforthecountytax           aszssorallcdor
withrcspwttothe asswsmentor collectionof taxes, and not to supplanthh6 “w-s
definedby the statuterequiringxq@ratim of personswho paform assessmentand cdkction
fimct~7m~uthosc6unctionsdesaibedinchepta26,Taxcodt,andpaEnmedby~l~~
of political &divisions or by pasons acting on behalfof political&divisions, to dctcnnine an
amouatofadvakmxntax.* “C6lhxtions,“asdehedbythesames@tute,mtaas‘Wmsefimctions
dcscdmi in CY1aptex31and Sections33.02,33.03, and 33.04, Tax Code.”

       Otdiuady,wntrackmadebya commkionescout&orasimilarbody,carmotbercpudiatcd
maely~thc~~~ofthebodyhas~cntlychangcd’                        Texas courtshaverea&d
this cod&on with nspeet to school boaxdcon&actsto ixnploycc tea&q10 a commisiom
~~‘s~.~~acorparationtoprovide~~services”                   andacommission~ court’s
contractwitha mpaviwr of mad con&u&ion for the time sxsonably necesaqtocompletethe
wrJxk.=AssmningthatthecontracttaassistthcEax~~~~the~~~~0ftaxcscomplicswith
thetzMubny~onandothamlevantlaw,webelievetha;atax~           a&xssor~~sappmval
biithatofficefortheteunofthecontra&    Acontmctahadyenteredintobythecommissioners




        Tax Code 6 624(b) (footnote.Add).

        ‘Attomcy Gwad      Opiolw.gJM&).              S.W2d133cm. 1974)(de+
                                                  Boo Gmm v. .9tamt, 516
apjmacdto~cumIy~-               assramtmviwllectiw6o6cswtcdinbkrlgbtwdwtlothca
        AildrmddrAbbotv.McKiwq3SOSW2d333
qWnright).                             (Ta 1%l)(iilicd8utho&yof-   . ‘waswoIt
toamlnctwithprivltcfirmfor~0fd~in~).

        ‘V.T.C.S. art. 8885.

        ‘Id. 0 2(2).

        ‘GulfBithtdifhic Co. v. Nueas Gwgv, 11 S.W.Zd305,310 (TUL Camm’nm.   192S.judgdi     adopted).

      %Cller v. &i&y, 65 S.WJd 417.420 (Ta civ. App.-Galveston 1933. wit mf a); Town       of Pemsall v.
Woo& 50 S.W. 959,961 (lkx. Civ. 439.4899, no wit)

        “J.N. McGzmmon, Inc. v. Bk+m       CZo@v,89 S.W2d984,986 (1936).

        ‘Wf Bithullthic Co., 11 S.W.2d at 310.
The HonorableJames. K Kuboviak - Page 3          (DM-470)




court and approvedby the county tsx assessor+ollectorwouldnot be subject to spprovalby sn
individualwho assumesthe office of tsx sssessor-collectordmicg the term of tbe contra&”

        You also ask whetherthedx assessor~llector of a county that contracts under section
6.24(b) of the Tax Codeto have its taxes collectedby anotherentityis quired to regisk~with the
Board of Tax ProfessionalEkamks underarticle 8885, V.T.C.S., and if so, whetherthe county
wouldbe requiredto pay for tbe courseworkreqoircdfor cutXcatiou

        Article 8885, V.T.C.S., createsthe Board of Tax Professiona Examines (the “board”)and
requirtsthcregistrationandcatificationofpcrsons~intaxappraisalassessmenfor
cobtion   fim&ons.    ‘Ihe ‘bard by ruleshalladoptminimumrequirementsfor the cu&ication of
=lw-=~“”        Apcrsonregkkzdassnasscasororassesso r-collectormast attaincext%cationa5
aregistaedTexas assessor withinfive years after his or her i&al n@rati~n.~~ The board has
adoptad~o~raquirancntsforcatificationinvadousclassificationsofpcrsonsraquiredto
registaJ6

       Seetion11 of srticlc 8885 providesthat the followingpersons&all regiskx with the board:




              (2) the-   ~-&llector,         tsxcollector,orothapasonde@ateIby
          the governingbody of .a tsxing unit as the chief admi&&or of the unit%
          assessma&fimctions,collectionslimctions,or both; and other personswho
                    assessmentor collections functions for the unit whom the chief
                       r of the unit’s tax officerrequiresto ngista and
TheHonorableJames.M.Gboviak - Page 4                    m-470)




        Attorney GeneralOpinionH-l 120 of this office concludedthat the county tax assessor-
collector was requbd to regiskr with the board undo folma article 7244b, ~V.T.C.S.,tbe
pxdecesor statateto article8885, V.T.CS. AttomeyGawal Opiion H-1120 (1978) at 3. Article
8885. V.T.C.S., doesnot eqmsly exempthm registrationthe constitutionalcountytax assesor-
~U~if~or~hasapprovedaninMocalcontractforanothatcodng~twOpaformduties
reb&gtothe-               or collectionof taxes.“17However,se&ion15 of article8885, V.T.C.S.,
adoptedsevaalyeanaRafheiwlsnce of AttomeyGawd Op.&ionH-I 12O;mayin effect exempt
suchtax asxsor+&ctom         Sedion IS providesas follows: “Anapplicautmustbe at least 18 years
of age, a nsident of the State of Texas, a personof good moralchracbx and aeh$v agag& in
apprais4 a.wsssmBlt.or colledion for a tdng unit?”

       Itistheboardkopinionlhatacountytax asseswrcollectorwhohasapprovedacontmctto
transfa assessmentand collec$ionsto anotherpolitical subdi~on is not %ctively algaged in
appraisalsssssmenfor~Uectionfora~rmif”amithaeEmisncithanquirrdnorpamittcd
toregis&withtbebosrd.*9

        Thepbrase%ctivelyaqaged”appearsinmanyTexasstahtes. Forexampk,fourmemh
of~TotasBoardofArchacctural~mustbe~~whohavebeen”activey~
in the practice of architecturefor five years precedhg their appointmenLmThe InsuranceCode
providesthatnoU~shallbcgrantcdtoanypersonunlessthatpcrson”isorintendstobe,




        “Tax Cdc 5 624(b).

        “V.T.CS.ut888S,$lS(~uided).             Ihe~wrp~h1983and~cdrprcctionlS
ofmiick7244b.V.T.CS. ActofMay26,1983.68thLq.,RS.,c.h980,~        1.1983Tcx.Ga~Laws5329,5338.       Article
7244b was xedc&ated as article 8885. V.T.CS, in 1989. Act of Feb. 22,1989,7&t Leg.. R.S., ch. 2, $8 14.04,
16.02(d), 1989 Tcx. Gw. Laws 123,181.199.




22 TAC. 8 6?.3(3)(C).

        V.T.C.S. art 249a, 5 2(a)(l).
The HonorableJames. M Kubovisk - Page 5                    (DM470)




actively engaged in the sdiciting or writiugof insurance for the public genexaUy.*’ The rule
allowing attorneys hm other jurisdictionsto be admittedto the State Bar of Texas without
exaamhon requks the applicantto bavebee0 ktively and&shfiaUy atgaged”in tbe practice
of law as his or hexprincipalbusimxsor occupationfor at le& five of tbe last sevea yearsP

        The phrase“activelyengaged”is not definedby article 8885, V.T.C.S., and we have not
foundsnotha statutethat definesit. Words in a statuteare ordharily given theirplainmeaning,n
andadictionarymaybc~~~todctcnminethcmtaningofaw~~                     Adictiomuyhasdefhed
“actively,” as “in an active mauntx,~ aud “active” as “a              by action ratha than by
contemplations “Engaged”has been defmedas “occupied, emp10yed.~ In a case involving
admissionto the RhodeIslandStateBar by reciprocity,the RhodeIslaudSupremeCourtdekrmined
that kgaganwt in the activegeaad practice[of law] meansa showingthat the legalactivitiesof
theapplicantwerrp~~onafull-timcbasisandconstitutcdhisregularbusiness.‘~

      In the contort of section 15 of srticle 8885, V.T.C.S., we believe that a person“actively
eagaged in appraisal assessment,or collection for a taxing unip must do .the actual work of
asses&g ad c&zting taxes The boardreadssection 15 as limitingsection 1l(2) of article 8885,
whichreqires%etax assessor-collector,tax c&xtor” and variousother personsto regktcr.




        =%a Codcart. 21.14,s 5.




        nBigHAuto AuaSon. Inc v. SaenzMotors, 665 S.W.2d 756.758 (Tex. 1984).

       =%a! ofh. Chm’n v. Duncan, 174 S.WZ?d326,328-29 (Tex. Civ. App.-Amarillo 1943, writ nf d) (court
mayconsult~dictionnrytodctcrmincthe~ofawordorphrascina~~~).

        “1A C.J.S.Aaively 756 (1985).

        WEBSTEWSTHRONEWINTERNATIONALDI~ONARY
                                          22 (3d cd. 1969).

        =Id. at 75 1 (all capital letters in ow).

         =P&ionr ofJackson mdShi&iv, 187 A.2d 53$, 540 @U. 1963); see Appeal of Rogem, 83 A.2.d 517 (Ma
1946) (pctitioncr whose law practice was of a desultory natux. consisting of a few cases, consultatio& and debt
collections, was not “adively and continwualy engaged in the pm&x of law”); c$ Lucius v. S&z&Board of Bar
Exmnimm, 503 P.2d 1160 (NM. 1972) (“adual pm&e” is opposite of casual, occasional, or clandestine pmctic+ md
implies adivc, open and notorious eqagemmt in a busims, vocation, oxprofession).

        ‘W.T.CS. art. 8885.8 IS.
The HonorableJames. M. Kuboviak- Page 6                     m-470)




       We b&eve &at &is is amnable con&r&ion of sections 11 and 15 of article 8885, and
accurdinglywe will deft to the boa&s judgmenton this matter.M We conclude that the tax
assesor-coUectorofacounQthat cm&ads uadcxsection6.24(b) of the Tax Code to have its taxes
Ahted by anotbcr entity is not actively engaged in assess& or collecting taxes withinthe
meaningof section 11 of article8885, V.T.C.S., andthaehre is not nqcired or permittedto register
with the Board of Tax ProfessionalExamin= underarticle 8885, V.T.C.S.“’

       Jnviewofourdecisionthecountytax asscssor+&c$or may not be certifiedby the board,
we will not addressyour questionaboutpaymentfor the course work requiredfor certiEcation.”




        ‘9%~coo16willordimuily     adopta wostmctiwplacedon B statuteby a depa+ht charged with its
administrstoo, ifthe wosimdion is masooable. ollwrl v. Kadme, 427 S.W.Zd605,608 (Tcx. 1968).

         “We do not bclievc~that section 11A of article 8885, V.T.C.S., req&es a different result. This provision,
                                             -ooll& of a wlmty with a poplhtion of 1,ooo,ooo or lxxx,” applies
Whi&crenpltflOUlICgiWlrcgistration”[~]taxsssegor
wh~ornotthcwontytax          asssmr-wllwtor is actively engage.3 in assessing or collecting taxes. Tax assessor-
cOllCChSCXZP@dby~llAarC               moreover subject tc contiuukg education rcxphwm       specifically applicable
only to them See Tax Code 0 6.235.

         =22 TJ,.C. Q623.3.



                                                             p.   2660
The HonorableJames. M. Kuboviak - Page 7        (DM-470)




                                   SUMMARY

             When the commissioncrs court of a comty contracts under section
          624(b) of the Tax Codeto haveits taxes collectedby anotherentity and the

         the wntnct wouldnot be subjectto approvalby an individualwho assumes
         the office of tax assessor-coUectorduriugthe term of the co&act The tax
         assessor-c&xtor of a countytbatcontractsundersection 6.24@) of the Tax
         Cudeto have its taxes collectedby anotherentityis not actively engagedin
         asses&g or collect& taxeswithinthemeaningof section 15 of article8885,
         V.T.C.S., andthereforeis notrequinxior permittedto registerwiththe Board
         of Tax ProfessionalJ&mkrs underarticle 8885, V.T.C.S.




                                         DAN MORALES
                                         AttomeyGeneralofTexas

JORGE VEGA
FirstAssi&mtAttomeyGeneral

SAR4HJ.SHJFZBY
cbsir,opiioncummittee

PmparedbySusanL.Ganison
Assi&mtAttomey General




                                                 p.   2661